UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6322


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEYSTON JAMORY WEST, a/k/a D, a/k/a Alonzo Green, a/k/a D-
Man,

                Defendant – Appellant.



                               No. 11-6400


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEYSTON JAMORY WEST, a/k/a D, a/k/a Alonzo Green, a/k/a D-
Man,

                Defendant – Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.    (3:00-cr-00006-JPB-JES-2; 3:00-cr-00046-
JPB-JES-2: 3:05-cv-00103-JPB-JES)


Submitted:   August 30, 2011                 Decided:   September 9, 2011
Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keyston Jamory West, Appellant Pro Se.  Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In No. 10-6322, Keyston Jamory West seeks to appeal

the district court’s orders (1) accepting the recommendation of

the    magistrate       judge   and       denying      relief     on     his   28   U.S.C.A.

§ 2255 (West Supp. 2011) motion; and (2) denying his motion for

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge    issues      a    certificate       of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent    “a    substantial          showing      of    the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.    Cockrell,       537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that    West    has         not   made   the        requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                                3
            In. No. 11-6400, West seeks to appeal the district

court’s    order    denying     his   motion      for   a        certificate    of

appealability with respect to his § 2255 motion.                    We conclude,

in light of our disposition in No. 10-6322, that the appeal is

moot.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented       in    the    materials

before    the   court   and   argument    would   not   aid      the    decisional

process.

                                                                         DISMISSED




                                      4